Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues (Remarks Pp. 9 Section 1) that the amendments further highlight that “block availability information” and “availability of motion information” are separate features. This point is moot because they had already been interpreted to be separate features, and were mapped to separate features of the reference. Namely, “block availability information” was mapped to AvailableFlagN, and “availability of motion information” was mapped to motion pruning, in Zhou-JCTVC.
	Applicant also argues (Remarks Pp. 9-13) that Zhou-JCTVC’s “availableFlagN” should be mapped to “availability of motion information,” not to “block availability information,” which the Office Action has mapped it (Pp. 10 second to last paragraph). Examiner understands Applicant’s position, but Applicant has expressly defined “block availability information” to have the same characteristics as availableFlagN. For example, Claim 1, between Page 2 last paragraph and Page 3 first paragraph, defines “the information for block availability” to correspond to the neighboring block’s mode being intra prediction or not, and correspond to parallel merge level information. These are characteristics of availableFlagN. Therefore, although Applicant seems to have intended to create a different variable or condition, it has simply rewritten availableFlagN in different words. A similar rationale holds for “availability of motion information.”
	These arguments are similar to arguments previously presented, and Examiner’s position has also been previously presented.